Title: To George Washington from Brigadier General James Mitchell Varnum, 11 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] 11th Novr 1777.

Capt. Treat of the Artillery and one Man besides was killed this Morning. The Enemy have battered down a great Part of the Stone Wall: The Pallisades and Barracks are prodigiously shattered. The Enemy fire with Twenty four and thirty Two Pounders. Upon these, and other Considerations, Colo. Smith is of Opinion that the Fort must be evacuated. A Storm would not be dreaded; But, it appears impossible for the Garrison to withstand point blank Shot. I am now going to consult the Baron & Colo. Greene. I expect we shall cause an evacuation this Night. I am Sir, yours very obediently,

J. M. Varnum


N.B. The Evacuation may enable us to take Billingsport.

